Citation Nr: 1422111	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-17 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a left hand crush injury.

2.  Entitlement to service connection for residuals of a left hand crush injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1961 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened the Veteran's claim and denied it on the merits.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2014.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of service connection for residuals of a left hand crush injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the claim for service connection for residuals of a left hand crush injury was reopened and denied on the merits, on the grounds that there was no evidence of an injury to the left hand or residuals of a left hand injury during service, and a link between a current disability and a claimed injury in 1965.  The Veteran did not perfect his appeal, so the December 2002 rating decision is final.

2.  The evidence received since the December 2002 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for residuals of a left hand crush injury is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for residuals of a left hand crush injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted. 

The Board recognizes that the RO reopened the previously denied claim of service connection for residuals of a left hand crush injury in the December 2005 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

The claim for service connection for residuals of a left hand crush injury was reopened and denied in a December 2002 rating decision, on the grounds that there was no evidence of an injury to the left hand or residuals of a left hand injury during service, and a link between a current disability and a claimed injury in 1965.  The Veteran initiated an appeal of that decision but did not perfect his appeal.  As such, the December 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  If new and material evidence is presented, then the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the December 2002 rating decision includes a February 2006 buddy statement from T.W., who stated that he personally observed the Veteran's left hand being crushed by the water tight door, and took him to the ship medical facility.  This evidence is new as all the details provided were not previously considered and is also material because it is evidence that supports the  Veteran's contention that he suffered an injury in-service, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110   (2010).  Therefore, the Board finds that the February 2006 buddy statement, the credibility of which must be presumed, is new and material, and the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a left hand crush injury is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for residuals of a left hand crush injury he contends occurred in service in 1965.  The Veteran states that while at sea, during a practice General Quarters, his left hand was crushed by a watertight door which was being closed while he was trying to get to his appointed duty station.  He stated that the bones in his wrist were cracked, and sought treatment at the ship's medical facility, where his hand was put into a splint.  The Veteran is competent to relate such an injury, and his report is supported by the credible February 2006 buddy statement from T.W., who was also aboard the ship at the time, and witnessed the Veteran's injury and escorted the Veteran to the ship's medical facility afterwards, as well as a February 2002 statement from R.A., who stated that he had seen the Veteran's left hand in a splint after the injury occurred.  Therefore, after consideration of the evidence, the Board accepts the Veteran's account of having suffered an injury in service.  As the Board finds that the Veteran did injure his left hand during service, another examination is necessary in order to determine if the Veteran's left hand disability is related to the in-service injury.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his residuals of a left hand crush injury.  The claims folder, as well as any records contained in Virtual VA and VBMS, should be made available to the examiner for review prior to completion of the examination.  The examiner is asked to perform all necessary tests and studies.  The examiner is asked to address the following:

a)  The examiner is asked to identify all current left hand or wrist disabilities.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left hand or wrist disability is related to service.  The examiner should acknowledge and discuss the Veteran having suffered a left hand injury in service in 1965, when his hand was crushed by a closing watertight door during a practice General Quarters.

The examiner should a detailed rationale for the opinion, taking into account all the evidence of record, including the Veteran's lay statements.  If the examiner discounts the Veteran's statements, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


